In March of 1937 The American Issue Publishing Company, of Westerville, Franklin county, Ohio, applied to the Board of Tax Appeals of the state of Ohio for the exemption of its real and personal property in Westerville from taxation, under Section 5353, General Code, for the reason that it is an institution used exclusively for charitable purposes.
Such application was denied, whereupon an appeal was perfected to this court with an assignment of errors.
The salient facts are these: The American Issue Publishing Company was incorporated in Ohio in the year 1909, under the sponsorship and actual control of the Anti-Saloon League of America, unincorporated, as a corporation for profit, with an authorized capital stock of $10,000. Its lands, buildings, machinery and other equipment were acquired from donations made by interested persons. Only ten shares of stock, representing the aggregate amount of $1,000, were ever issued. These were held by five persons in trust for the Anti-Saloon League of America, the shareholders being excluded from receiving income from the shares or from transferring them or the property of the company to any person or persons other than those designated by the governing board of the Anti-Saloon League of America.
Several years ago these shares of stock and the complete control of The American Issue Publishing Company duly passed to The Temperance Education Foundation, *Page 266 
Inc., an Ohio corporation not for profit, organized and functioning solely for the purpose of temperance education.
For a number of years last past the publishing company has confined itself wholly to printing literature and furnishing supplies for a consideration to the national organization which sponsored it and to affiliated enterprises engaged in temperance work.
Profits derived by the company from these activities have been devoted to providing additional equipment and for increasing facilities to promote and assist various projects and undertakings connected with temperance education in harmony with the policy of this state, as expressed in several statutory enactments. Section 7723 et seq., and Section 7688-1, General Code.
Not one penny of profit has ever been paid to any shareholder of The American Issue Publishing Company, nor is this possible under the arrangement which has always existed.
"Charity" has been broadly defined as that which benefits mankind and betters its condition. Hence it has often been held by the courts that organizations engaged in discouraging the consumption of intoxicants are promoting individual and social welfare and come within the definition of a charity.
Section 2, Article XII of the Ohio Constitution reads: "General laws may be passed to exempt [from taxation] * * * institutions used exclusively for charitable purposes." Pursuant thereto, Section 5353, General Code, provides: "Property belonging to institutions used exclusively for charitable purposes, shall be exempt from taxation."
Upon the facts outlined above, this court is of the opinion that The American Issue Publishing Company is an institutionused exclusively for charitable purposes within the contemplation of the Constitution and *Page 267 
the statute and that, by virtue of Section 5353, General Code, its property involved herein is not taxable.
Consequently, the decision of the Board of Tax Appeals is reversed.
Decision reversed.
DAY, ZIMMERMAN, WILLIAMS, MATTHIAS and HART, JJ., concur.